            Case 1:19-cv-03135-TNM Document 18 Filed 07/23/21 Page 1 of 2



                          UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF COLUMBIA

____________________________________
                                     )
GUN OWNERS OF AMERICA, INC.,         )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )                 Case No. 19cv3135 (TNM)
                                     )
U.S. DEPARTMENT OF JUSTICE,          )
                                     )
                  Defendant.         )
____________________________________ )

                                     JOINT STATUS REPORT

       Pursuant to this Court’s minute Order dated December 23, 2020, the Parties, Gun Owners of

America, Inc., (“Plaintiff”) and United States Department of Justice (“Defendant” or “DOJ”) jointly

file this Status Report to the Court and respectfully state as follows:

       1.      At issue in this Freedom of Information Act (“FOIA”) lawsuit is a FOIA request

served by Plaintiff upon Defendant seeking records related to the “Privacy Policy” contained on

Defendant's website.

       2.      In response to Plaintiff’s request for a referral, Defendant agreed to refer Plaintiff’s

FOIA request to FBI, DEA, and ATF.

       3.      In the last status report, Defendant informed the Court that the FBI, DEA, and ATF

had completed their search for potentially responsive records and provided Plaintiff with a response.

       4.      Since the last status report, Defendants DEA and FBI made additional internal

inquiries in response to follow-up questions posed by Plaintiff with respect to the responses by DEA

and FBI.

       5.      As a result of the additional internal inquiries, FBI located no other responsive

documents. DEA has identified an additional 37 pages of potentially responsive records and expects
            Case 1:19-cv-03135-TNM Document 18 Filed 07/23/21 Page 2 of 2



to complete its search of all DEA program offices considered to have potentially responsive records

by July 31, 2021. Based on results from the search, and considering other demands on its resources,

DEA expects to produce any non-exempt, responsive records by August 31, 2021.

       The parties request an additional 60 days from today, until September 21, 2021 to file a

Status Report informing the Court of any further developments, if the matter has been resolved, or if

the parties are requesting a briefing schedule.

 DATED: July 23, 2021                                      Respectfully submitted,

                                                           CHANNING D. PHILLIPS
                                                           Acting United States Attorney

  /s/ Robert J. Olson              .                       BRIAN HUDAK
 ROBERT J. OLSON, D.C. Bar # 1029318                       Acting Chief, Civil Division
 WILLIAM J. OLSON, D.C. Bar # 233833
 JEREMIAH L. MORGAN, D.C. Bar # 1012943
 William J. Olson, P.C.
 370 Maple Avenue West, Suite 4                            BY: /s/ Darrell C. Valdez        .
 Vienna, VA 22180-5615                                     DARRELL C. VALDEZ, D.C. Bar # 420232
 703-356-5070                                              Assistant United States Attorney
 wjo@mindspring.com                                        United States Attorney’s Office
                                                           Civil Division
                                                           555 4th Street, N.W.
 Counsel for Plaintiff
                                                           Washington, D.C. 20530
                                                           (202) 252-2507
                                                           darrell.valdez@usdoj.gov

                                                           Counsel for Defendant




                                                  2
